              Case 1:19-mj-00116 Document 1 Filed 04/12/19 Page 1 of 17 PageID #: 1
AO 106 (Rev. 04/10) Application for a Search Warrant



                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                           District of Delaware

              In the Matter of the Search of                          )
         (Briefly describe the property to be searched                )
          or identify the person by name and address)
                                                                      )         Case No. 19-    I ( b }I\
Black !Phone Model X Using Contact Number                             )
                                                                      )
302-682-4905                                                          )

                                            APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

  Black IPhone Model X Using Contact Number 302-682-4905, as more particularly described in Attachment A
located in the - - - - - - - - District of                  ------------
                                                                          Delaware           , there is now concealed (identify the
person or describe the property to be seized):
 See Attachment B

                                                                                                                    [F0[1[g[Q)
          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
               ~ evidence of a crime;
                                                                                                               IAoo,
                                                                                                               ~ 1 2 2019
                                                                                                                                      l
                0 contraband, fruits of crime, or other items illegally possessed;                  U.S. DISTRICT COURT
                ~ property designed for use, intended for use, or used in committing a crime; _D_I_S_T_R_IC_T_O_F_D_E_LA_W_A_R_E_____.
                0 a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of:
            Code Section                                                        Offense Description
        21 U.S.C. 841(a)(1) and                   Possession with Intent to Deliver a Controlled Substance
        21 U.S.C. 922(g)                          Possession of a Firearm by a Person Prohibited

         The application is based on these facts:
        See attached Affidavit     .


          ~    Continued on the attached' sheet.
          0 Delayed notice of _ _ days (give exact ending date if more than 30 days: _ _ _ _ _ ) is requested
            under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.



                                                                                            Applicant's signature

                                                                                     Sally Koeplin , Special Agent ATF
                                                                                            Printed name and title

Sworn to before me and signed in my presence.


Date:            04/12/2019
                                                                                               Judge 's signature

City and state: Wilmington, Delaware                                          Hon. Christopher J. Burke, U.S. Magistrate Judge
                                                                                            Printed name and title
     Case 1:19-mj-00116 Document 1 Filed 04/12/19 Page 2 of 17 PageID #: 2



                        IN THE UNITED STATES DISTRICT COURT
                                   FOR DELAWARE

 IN THE MATTER OF THE SEARCH OF
 BLACK !PHONE MODEL X USING
 CONTACT NUMBER 302-682-4905
                                                     Case No. - - - - - - - - -
 CURRENTLY LOCATED AT THE ATF
 WILMINGTON FIELD OFFICE



                 AFFIDAVIT IN SUPPORT OF AN APPLICATION
             UNDER RULE 41 FOR AWARRANT TO SEARCH AND SEIZE

Your affiant, Sally Koeplin, being duly sworn, deposes and states as follows:

                     INTRODUCTION AND AGENT BACKGROUND

       1.      I make this affidavit in support of an application under Rule 41 of the Federal Rules

of Criminal Procedure for a search warrant authorizing the examination of property-an electronic

device-which is currently in law enforcement possession, and the extraction from that property

of electronically stored information described in Attachment B.

       2.      I am a Special Agent ("SA") with the Bureau of Alcohol, Tobacco, Firearms and

Explosives ("ATF") and have been so employed since January of 2016. During that time, my

duties have included the investigation of federal and state firearms offences. I am currently

assigned to the Wilmington, Delaware Field Office within the Baltimore Field Division. During

your affiant's law enforcement career, your affiant has received law enforcement training on the

investigation of firearms and other offences on numerous occasions including courses at the

National ATF Academy, the Federal Law Enforcement Training Center Criminal Investigator

Program and Police Program, and the U.S. Secret Service James J. Rowley Training Center. Prior

to your affiant' s employment with ATF, your affiant was trained and employed as a Police Officer

with the United States Secret Service Uniformed Division for over five (5) years. During the course


                                                 1
      Case 1:19-mj-00116 Document 1 Filed 04/12/19 Page 3 of 17 PageID #: 3



of your Affiant's law enforcement career, your Affiant has received law enforcement training on

the investigation of firearms offenses. During the course of your affiant's law enforcement career,

your affiant has participated in over 50 investigations of firearms offenses and participated in the

seizure of over 100 firearms. Your affiant has also had numerous conversations with police officers

and Federal agents about the facts and circumstances of firearms offenses and investigations. Your

affiant has also obtained or assisted in the execution of numerous search warrants involving

firearms and federal firearm offenses.

        3.       In my capacity as a SA with the ATF, I am currently assigned as the primary case

agent in the investigation of MICHAEL HENRY, date of birth: 05/09/1979 ("HENRY" or

"TARGET"), who was arrested on February 12, 2019, following an administrative search

conducted by probation officers with the State of Delaware. This application seeks authority to

search a cellular phone seized in connection with HENRY'S February 12, 2019 arrest.

        4.       This affidavit is intended to show merely that there is sufficient probable cause for

the requested warrant and does not set forth all of my knowledge about this matter.

                   IDENTIFICATION OF THE DEVICE TO BE EXAMINED

        5.       The device to be searched (the "TARGET DEVICE") is a black iPhone smart

phone, model X, utilizing contact number 302-6824905, hereinafter referred to as "TARGET

DEVICE." 1 currently located at the ATF Wilmington Resident Office in Wilmington, Delaware.

        6.       The applied-for warrant would authorize the forensic examination of the DEVICE

for the purpose of identifying electronically stored data particularly described in Attachment B.




1
 Additional identifying information, including a specific model number and serial number, could not be determined
at this time because the phone was "locked" and thereby inaccessible without the password and/or passcode.


                                                        2
     Case 1:19-mj-00116 Document 1 Filed 04/12/19 Page 4 of 17 PageID #: 4



                                     PROBABLE CAUSE

         7.    On February 12, 2019, members of the Georgetown, Delaware Probation and

Parole Office executed an administrative search warrant at 36116 Palace Lane, Rehoboth,

Delaware, 19971 located within Camelot Meadows Mobile Home Park. HENRY was under

supervision by the Georgetown, Delaware Probation and Parole Office as a convicted sex offender,

based on a February 13, 2017, conviction of Fourth Degree Rape in the Sussex County Superior

Court.

         8.    The February 12, 2019, administrative search was conducted based on information

provided by a concerned citizen to HENRY'S probation officer indicating that HENRY was

violating certain conditions of his release, including that HENRY was living at the Palace Lane

residence despite not having informed his probation officer of a change in his address. Several

probation officers began conducting surveillance of the Palace Lane residence, which corroborated

certain details provided by the concerned citizen. The probations officers likewise learned

information from the management office of Camelot Meadows Mo bile Home Park that

corroborated the concerned citizen's information.

         9.    The probation officers knocked on the door of the residence with no answer for a

short period of time. Eventually, a woman later identified as TARGET'S girlfriend answered the

door and informed the probation officers that TARGET was not in the residence.

         10.   Upon executing the search warrant at the residence, however, the probation officers

found TARGET hiding under a bed in a bedroom. Hidden underneath the same mattress where the

officers found TARGET, they recovered a black Smith & Wesson M&P 9 millimeter handgun

loaded with three (3) rounds of ammunition.



                                                3
     Case 1:19-mj-00116 Document 1 Filed 04/12/19 Page 5 of 17 PageID #: 5



       11.     On 10 April, 2019, Your Affiant reviewed HENRY'S criminal history through

various law enforcement databases. Based on this investigation, Your Affiant learned that

HENRY has been convicted of the following offenses, each of which is punishable by a term of

imprisonment exceeding twelve (12) months: Rape, Fourth Degree, in Sussex County Superior

Court, District of Delaware, on February 13, 2017; Felon in Possession of a Firearm, in U.S.

District Court, District of Delaware, on May 15, 2008; Selling Cocaine, in U.S. District Court,

District of Delaware, on April 4, 2008; Felon in Possession of a Weapon, in U.S. District Court,

District of Delaware, on June 30, 2006; and Burglary, Third Degree, in Sussex County Superior

Court, District of Delaware, on March 18, 1999. Because of these convictions, HENRY is

prohibited under federal law from possessing a firearm.

       12.     The probation officers also obtained a warrant for and searched TARGET' s vehicle,

a Chevrolet Suburban bearing Delaware registration, 116132 ("TARGET VEHICLE"). During the

search of the Palace Lane residence and the TARGET VEHICLE, officers recovered several

hundred grams of suspected marijuana, more than 200 grams of suspected cocaine and crack

cocaine, other suspected narcotic substances in various types of packaging, over eight thousand

dollars ($8,000) U.S. Currency, and indicia of residency in the name of the TARGET.

       13.     The probation officers also discovered the TARGET DEVICE in the same bedroom

in which TARGET was located and in which numerous other items including the above firearm

were located. The TARGET DEVICE was located in the bedroom by prohation officers at the

direction of HENRY. During his subsequent interview with police, HENRY was presented with

the TARGET DEVICE, which was locked by a passcode. Police than requested the passcode with

which to open the TARGET DEVICE, but HENRY stated he did not want to provide it.




                                                4
      Case 1:19-mj-00116 Document 1 Filed 04/12/19 Page 6 of 17 PageID #: 6



        14.    After the search was completed, Delaware State Police Officers escorted TARGET

to Delaware State Police Troop 2, where TARGET was read Miranda warnings and waived same

at that time. During the recorded interview, TARGET stated that the narcotics and firearm located

at the Palace Lane residence belonged to him and that he had been selling the drugs for a period

of time, having just replenished his supply earlier that day.

        15.    Based on my training and experience, it is common for drug dealers to use cellular

phones to facilitate drug trafficking activities, including communicating with sources of supply

and purchasers and mentioning firearms possession or use. It is likely that the TARGET DEVICE

was used for drug trafficking and/or will include evidence of firearms possession by HENRY.

Furthermore, your affiant can attest that persons involved in the trafficking of drugs capture

photographs of their drugs with their cellular telephones to send to prospective purchasers and/or

to tout the amount of drugs they have access too.

       16.     Based upon your affiant's training and experience, cellular telephones, such as the

TARGET DEVICE, often contain voice and text message capabilities, memory storage of

numbers, text, and other information including address books and other contact information, voice

mails and photographs in addition to providing cellular telephone service. I believe that a search

of the electronic files and memory of these cellular telephones will yield evidence of violations of

federal laws, specifically, Title 21, United States Code, Sections 846 and 841 (a)(l), and Title 18,

United States Code, Section 922(g), including but not limited to evidence disclosing the identities

of persons and locations involved in the commission of these offenses. Furthermore, to the extent

that the TARGET DEVICE contains financial information, that information may constitute or lead

to evidence of drug distribution and/or firearms possession. Your Affiant further believes that the




                                                  5
     Case 1:19-mj-00116 Document 1 Filed 04/12/19 Page 7 of 17 PageID #: 7



TARGET DEVICE will likely contain additional evidence establishing that the TARGET·

DEVICE was utilized by HENRY.

        17.     The TARGET DEVICE is currently in the lawful possession of the ATF. It came

into the ATF's possession during the execution administrative search conducted by HENRY'S

probation officers on February 12, 2019.

        18.     The TARGET DEVICE is currently in storage at the ATF Wilmington Field Office.

In my training and experience, I know that the TARGET DEVICE has been stored in a manner in

which its contents are, to the extent material to this investigation, in substantially the same state as

they were when the TARGET DEVICE first came into the possession of the ATF.

        19.     While the ATF may already have all necessary authority to examine the TARGET

DEVICE, I seek this warrant out of an abundance of caution to be certain that an examination of

the TARGET DEVICE will comply with the Fourth Amendment and other applicable laws.

       20.     Based on the above information, Your Affiant submits that probable cause exists

that the requested search will yield evidence of Possession of a Firearm by a Person Prohibited,

in violation of Title 18, United States Code, Section 922(g)(l), and Possession with Intent to

Distribute a Controlled Substance, in violation of Title 21, United States Code, Sections

841(a)(l) and (b)(l)(c), specifically cocaine.

                                      TECHNICAL TERMS

       21.     Based on my training and experience, I use the following technical terms to

convey the following meanings:

                   a. Wireless telephone: A wireless telephone (or mobile telephone, or cellular

                       telephone) is a handheld wireless DEVICE used for voice and data




                                                   6
Case 1:19-mj-00116 Document 1 Filed 04/12/19 Page 8 of 17 PageID #: 8



             communication through radio signals. These telephones send signals

             through networks of transmitter/receivers, enabling communication with

             other wireless telephones or traditional "land line" telephones. A wireless

             telephone usually.contains a "call log," which records the telephone

             number, date, and time of calls made to and from the phone. In addition to

             enabling voice communications, wireless telephones offer a broad range of

             capabilities. These capabilities include: storing names and phone numbers

             in electronic "address books;" sending, receiving, and storing text

             messages and e-mail; taking, sending, receiving, and storing still

             photographs and moving video; storing and playing back audio files;

             storing dates, appointments, and other information on personal calendars;

             and accessing and downloading information from the Internet. Wireless

             telephones may also include global positioning system ("GPS")

             technology for determining the location of the DEVICE.

          b. Digital camera: A digital camera is a camera that records pictures as

             digital picture files, rather than by using photographic film. Digital

             cameras use a variety of fixed and removable storage· media to store their

             recorded images. Images can usually be retrieved by connecting the

             camera to a computer or by connecting the removable storage medium to a

             separate reader. Removable .storage media include various types of flash

             memory cards or miniature hard drives. Most digital cameras also include

             a screen for viewing the stored images. This storage media can contain




                                       7
Case 1:19-mj-00116 Document 1 Filed 04/12/19 Page 9 of 17 PageID #: 9



             any digital data, including data unrelated to photographs or videos.

          c. Portable media player: A portable media player (or "MP3 Player" or

             iPod) is a handheld digital storage DEVICE designed primarily to store

             and play audio, video, or photographic files. However, a portable media

             player can also store other digital data. Some portable media players can

             use removable storage media. Removable storage media include various

             types of flash memory cards or miniature hard drives. This removable

             storage media can also store any digital data. Depending on the model, a

             portable media player may have the ability to store very large amounts of

             electronic data and may offer additional features such as a calendar,

             contact list, clock, or games.

          d. GPS: A GPS navigation DEVICE uses the Global Positioning System to

             display its current location. It often contains records the locations where it

             has been. Some GPS navigation DEVICEs can give a user driving or

             walking directions to another location. These DEVICEs can contain

             records of the addresses or locations involved in such navigation. The

             Global Positioning System (generally abbreviated "GPS") consists of 24

             NAVSTAR satellites orbiting the Earth. Each satellite contains an

             extremely accurate clock. Each satellite repeatedly transmits by radio a

             mathematical representation of the current time, combined with a special

             sequence of numbers. These signals are sent by radio, using specifications

             that are publicly available. A GPS antenna on Earth can receive those




                                        8
Case 1:19-mj-00116 Document 1 Filed 04/12/19 Page 10 of 17 PageID #: 10



                signals. When a GPS antenna receives signals from at least four satellites,

                a computer connected to that antenna can mathematically calculate the

                antenna's latitude, longitude, and sometimes altitude with a high level of

                prec1s10n.

           e. PDA: A personal digital assistant, or PDA, is a handheld electronic

                DEVICE used for storing data (such as names, addresses, appointments or

                notes) and utilizing computer programs. Some PDAs also function as

                wireless communication DEVICEs and are used to access the Internet and

                send and receive e-mail. PDAs usually include a memory card or other

                removable storage media for storing data and a keyboard and/or touch

                screen for entering data. Removable storage media include various types

                of flash memory cards or miniature hard drives. This removable storage

                media can store any digital data. Most PDAs run computer software,

                giving them many of the same capabilities as personal computers. For

                example, PDA users can work with word-processing documents,

                spreadsheets, and presentations. PDAs may also include global

                positioning system ("GPS") technology for determining the location of the

                DEVICE.

           f.   Tablet: A tablet is a mobile computer, typically larger than a phone yet .

                smaller than a notebook, that is primarily operated by touching the screen.

                Tablets function as wireless communication DEVICEs and can be used to

                access the Internet through cellular networks, 802.11 "wi-fi" networks, or




                                          9
Case 1:19-mj-00116 Document 1 Filed 04/12/19 Page 11 of 17 PageID #: 11



                otherwise. Tablets typically contain programs called apps, which, like

                programs on a personal computer, perform different functions and save

                data associated with those functions. Apps can, for example, permit

                accessing the Web, sending and receiving e-mail, and participating in

                Internet social networks.

           g. Pager: A pager is a handheld wireless electronic DEVICE used to contact

                an individual through an alert, or a numeric or text message sent over a

                telecommunications network. Some pagers enable the user to send, as

                well as receive, text messages.

           h. IP Address: An Internet Protocol address (or simply "IP address") is a

                unique numeric address used by computers on the Internet. An IP address

                is a series of four numbers, each in the range 0-255, separated by periods

                (e.g., 121.56.97.178). Every computer attached to the Internet computer

                must be assigned an IP address so that Internet traffic sent from and

                directed to that computer may be directed properly from its source to its

                destination. Most Internet service providers control a range of IP

                addresses. Some computers have static-that is, long-term-IP addresses,

                while other computers have dynamic-that is, frequently changed-IP

                addresses.

           1.   Internet: The Internet is a global network of computers and other

                electronic DEVICES that communicate with each other. Due to the

                structure of the Internet, connections between DEVICES on the Internet




                                            10
    Case 1:19-mj-00116 Document 1 Filed 04/12/19 Page 12 of 17 PageID #: 12



                       often cross state and international borders, even when the DEVICEs

                       communicating with each other are in the same state.

       22..    Based on my training, experience, and research, and from consulting the

manufacturer's advertisements and product technical specifications available online at

https://www.apple.com/iphone/features/, I know that the TARGET DEVICE has capabilities that

allow it to serve as a wireless telephone, digital camera, pmiable media player, GPS navigation,

and PDA. In my training and experience, examining data stored on TARGET DEVICE of this

type can uncover, among other things, evidence that reveals or suggests who possessed or used the

TARGET DEVICE.

                 ELECTRONIC STORAGE AND FORENSIC ANALYSIS

       23.     Based on my knowledge, training, and experience, I know that electronic devices

can store information for long periods of time. Similarly, things that have been viewed via the

Internet are typically stored for some period of time on the device. This information can sometimes

be recovered with forensics tools.

       24.     Forensic evidence. As further described in Attachment B, this application seeks

permission to locate not only electronically stored information that might serve as direct evidence

of the crimes described on the warrant, but also forensic evidence that establishes how the

TARGET DEVICE was used, the purpose of its use, who used it, and when. There is probable

cause to believe that this forensic electronic evidence might be on the TARGET DEVICE because:

                   a. Data on the storage medium can provide evidence of a file that was once on

                      the storage medium but has since been deleted or edited, or of a deleted

                      portion of a file (such as a paragraph that has been deleted from a word




                                                11
    Case 1:19-mj-00116 Document 1 Filed 04/12/19 Page 13 of 17 PageID #: 13



                     processing file).

                  b. Forensic evidence oil a devide can also indicate who has used or controlled

                     the device. This "user attribution" evidence is analogous to the search for

                     "indicia of occupancy" while executing a search warrant at a residence.

                  c. A person with appropriate familiarity with how an electronic device works

                     may, after examining this forensic evidence in its proper context, be able to

                     draw conclusions about how electronic devices were used, the purpose of

                     their use, who used them, and when.

                  d. The process of identifying the exact electronically stored information on a

                     storage medium that are necessary to draw an accurate conclusion is a

                     dynamic process. Electronic evidence is not always data that can be merely

                     reviewed by a review team and passed along to investigators. Whether data

                     stored on a computer is evidence may depend on other information stored

                     on the computer and the application of knowledge about how a computer

                     behaves. · Therefore, contextual information necessary to understand other

                     evidence also falls within the scope of the warrant.

                 e. Further, in finding evidence of how a device was used, the purpose of its

                     use, who used it, and when, sometimes it is necessary to establish that a

                     particular thing is not present on a storage medium.

       25.    Nature of examination.     Based on the foregoing, and consistent with Rule

41 (e)(2)(B), the warrant I am applying for would permit the examination of the TARGET DEVICE

consistent with the warrant. The examination may require authorities to employ techniques,



                                              12
    Case 1:19-mj-00116 Document 1 Filed 04/12/19 Page 14 of 17 PageID #: 14



including but not limited to computer-assisted scans of the entire medium, that might expose many

parts of the TARGET DEVICE to human inspection in order to determine whether it is evidence

described by the warrant.

        26.        Manner of execution. Because this warrant seeks only permission to examine a

TARGET DEVICE already in law enforcement's possession, the execution of this warrant does

not involve the physical intrusion onto a premises. Consequently, I submit there is reasonable

cause for the Court to authorize execution of the warrant at any time in the day or night.

                                             CONCLUSION

        Based upon the aforementioned information, Your Affiant submits that probable cause

exists to believe that the TARGET DEVICE contains information regarding violations of federal

criminal laws involving drug trafficking or illegal firearms possession committed by MICHAEL

HENRY in the District of Delaware.




                                             Sally Koeplin
                                             Special Agent
                                             Bureau of Alcohol, Tobacco, Firearms and Explosives

Sworn and subscribed
tol,>ffore~
u_111llay of   __._'--¥-A-1---t--'   2019.

    ~b-~
Honorable Christopher J. Burke
United States Magistrate Judge




                                                   13
    Case 1:19-mj-00116 Document 1 Filed 04/12/19 Page 15 of 17 PageID #: 15



                                      ATTACHMENT A


       The property to be searched is a cellular telephone ("TARGET DEVICE"):


                  a. A black iPhone smart phone, model X, utilizing contact number 302-682-

                      4905, currently located at the ATF Wilmington Resident Office in

                      Wilmington, Delaware.


       This warrant authorizes the forensic examination of the TARGET DEVICE for the purpose

of identifying the electronically stored information described in Attachment B.
    Case 1:19-mj-00116 Document 1 Filed 04/12/19 Page 16 of 17 PageID #: 16



                                            ATTACHMENT B


        1.        All records on the TARGET DEVICE described in Attachment A that relate to

violations of federal law, specifically Possession of a Firearm by a Person Prohibited, in violation

of Title 18, United States Code, Section 922(g)(l), and Possession with Intent to Distribute a

Controlled Substance, in violation of Title 21, United States Code, Sections 84l(a)(l) and

(b)(l)(c), including:


             a. lists of customers and related identifying information relating to violations of

                  federal narcotics laws;


             b. types, amounts, and prices of drugs trafficked as well as dates, places, and

                  amounts of specific transactions;


             c. any information related to sources of drugs or firearms (including names,

                  addresses, phone numbers, or any other identifying information);


             d. any electronic calendars, notes, task lists or other information relating to any

                  person's whereabouts or activities relevant to violations of federal narcotics or

                  gun possession laws;


             e. Images, pictures, photographs, videos, or other visual depictions sent or received

                  by the TARGET DEVICE relating to violations of federal narcotics or gun

                  possession laws; and


             f.   The content of any and all text messages sent or received by the TARGET

                  DEVICE relating to violations of federal narcotics laws or gun possession laws.
    Case 1:19-mj-00116 Document 1 Filed 04/12/19 Page 17 of 17 PageID #: 17



       2.      Evidence of user attribution showing who used or owned the TARGET DEVICE

at the time the things described in this warrant were created, edited, or deleted, such as logs,

phonebooks, saved usernames and passwords, documents, and browsing :history.


       As used above, the terms "records" and "information" include all of the foregoing items

of evidence in whatever form and by whatever means they may have been created or stored,

including any form of computer or electronic storage (such as flash memory or other media that

can store data) and any photographic form.




                                                  2
